DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1,3, 4, 12-13 and 18 are pending in the application. Claims 1 and 12 are amended. Claims 2 & 17 are cancelled. 

Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2022 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160247037, hereinafter Li) in view of AKIYAMA  (US 20210182587, hereinafter AKIYAMA) and  Gummadidala et al. (US 20150355836, hereinafter Gummadidala).
Regarding Claim 1, Li discloses a computer-implemented method for recognising a printed character string comprising:
receiving an image comprising the character string, the character string comprising a plurality of characters ([0024], FIG. 1B, #110, the server locates a card zone for each frame within a card image frame sequence; [0019], FIG. 1A, receiving image with character string);
determining a readability quality for each character in the character string ([0044], FIG. 2, # 210, for character zones corresponding to all the frames in the image frame sequence, the server calculates a clarity of each character zone that represents how clear, sharp, and/or legible the character zone is deemed to be);
selecting, from the plurality of characters, at least one anchor character based at least in part on the readability quality of the characters in the character string ([0057], FIG. 2, #220, selecting a character zone having the highest clarity among the corresponding character zones and determining the character zone having the highest clarity to serve as a candidate character zone wherein a number of anchor characters selected is less than a total number of characters in the character string  ([0019], FIG. 1A, the character in frame i can be skipped and the character in the same character zone in a next frame, e.g., frame i+1, can be used if the character is clear ( the anchor character is part of the string); [0035]) ;
determining an identity of the at least one anchor character using a character recognition algorithm ([0066], FIG. 1B, #150, sequentially recognizing the corresponding characters in the selected images of all the character zones and obtaining the character string information); and
Li does not explicitly disclose recognising the identity of the character string by looking up a database using information on the total number of characters in the character string, the determined identity of the at least one anchor character and a location of the at least one anchor character in the character string.
AKIYAMA  teaches from the same field of endeavor recognising the identity of the character string by looking up a database ([0098], [0104], FIG. 9, storing the format information 306, the character string database 307, and the character recognition dictionary 308) using information on the total number of characters in the character string ([0108], [0117], FIG. 9, the character string information indicates the number of characters, a kind, a format, and the like of a character string needed to be read and the character string selection unit 304 refers to the character string information about a classification identified by the identification unit 302 among the character string information stored for each classification of a card in the character string database 307)), the determined identity of the at least one anchor character and a location of the at least one anchor character in the character string ([0152], 0153], FIG. 9, the character recognition unit 305 specifies the candidate for the character that corresponds to a character written in each position and also calculates a numerical value (a degree of confidence) given to the candidate).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of utilizing the database to recognize the characters as taught by AKIYAMA ([0117]) into the character recognition  system of Li in order to provide image processing that is robust against a change in a capturing condition to recognize the characters (AKIYAMA, [0045]) and hence improve the quality of character recognition.
Li and AKIYAMA do explicitly disclose without using identities of the remaining characters in the character string that are not selected as the at least one anchor character.
Gummadidala teaches without using identities of the remaining characters in the character string that are not selected as the at least one anchor character ([0025] identifying all possible combinations of character string and  filtering of the character string such as removing characters from the character string which do not form valid combinations with other characters in the character string; [0030] eliminating characters from the character string which do not form valid combinations such as removing any invalid character combinations in which invalid combinations are pre-defined or determined according to a rule set).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  filtering of the character string such as removing characters from the character string as taught by Gummadidala ([0025]) into the character recognition  system of Li in view of AKIYAMA  in order to enable updating a corresponding uni-frequency count and ordered lists in which a word appears when a user enters the word, where the updating of the ordered lists can be performed on every update of the uni-frequency count periodically or while the system is idle, so that space efficient data structures can be used to reduce storage requirements and number of elements stored in the lists can be adjusted as per the storage requirements (Gummadidala, [0080]).

Regarding Claim 3, Li in view of AKIYAMA and Gummadidala  discloses the method of claim 1, wherein a number of anchor characters selected is based at least in part on a length of the character string ([0035], a located information zone into at least one-character zone based on character spacing, a number of characters, a character size, or any combination thereof, in the information zone).
Regarding Claim 12, Apparatus claim 12 of using the corresponding method claimed in claims 1,  and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 

Claims 4, 13 & 18  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160247037, hereinafter Li) in view of AKIYAMA, Gummadidala    and  Copos et al. (US 20160232081, hereinafter Copos)
Regarding Claim 4, Li in view of AKIYAMA and Gummadidala discloses the method of claim 1, but does not explicitly disclose further comprising filtering out invalid characters from the character string before determining a readability quality for each character remaining after the filtering.
 Copos  teaches from the same field of endeavor filtering out invalid characters from the character string before determining a readability quality for each character remaining after the filtering ([0071], FIG. 1B,  filter module 114 analyzes the set data 132 and determines one or more valid characters for a given index, determines valid characters  to build a valid input for the binary module 130. The filter is communicatively coupled to one or more of the string builder modules 110 and the executer module 112.)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of filtering out invalid characters as taught by Copos ([0071]) into the character recognition  system of Li in view of AKIYAMA  in order to provide acceptable method for determining valid inputs for unknown binary modules in platform independence manner to improve the portability of the methodology as well as provide other benefits (Copos, [0001]).
Regarding Claim 13, Apparatus claim 13 of using the corresponding method claimed in claim 4, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim18, Li in view of AKIYAMA , Gummadidala  and  Copos discloses the device according to claim 13.
Li in view of AKIYAMA and Gummadidala  discloses further wherein the readability quality for each character is determined based on at least one of the following readability criteria: image quality, dimensions and aspect ratio of each character. ([0035], a located information zone into at least one-character zone based on character spacing, a number of characters, a character size, or any combination thereof, in the information zone; See also FIGS. 1B, #140 & 2 , #230; [0044], for character zones corresponding to all the frames in the image frame sequence, the server calculates a clarity of each character zone that represents how clear, sharp, and/or legible the character zone is deemed to be).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487